DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

	Claims 17-29 and 32 are examined on the merits and are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Initiated Interview
	On August 18th, 2022, the examiner contacted applicants to propose claim amendments that would result in the allowance of the application.  These amendments were accepted and are presented below.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art is Tangshan Yian Biological Eng Co LTD (CN106519041) [herein “Tangshan”].
Tangshan teach the generation of a recombinant fusion protein containing a swine classical fever virus E2 protein and an immunoglobulin Fc fragment, however, the Fc fragment does not consist of an amino acid sequence identical to SEQ ID NO: 4.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mih Suhn Koh on 8/18/2022.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 19, at line 3, “an autoimmune-enhancing (self-adjuvanting)” has been deleted and --self-adjuvanting-- inserted therefor.


Please replace claim 25 with the following completely re-written claim.

25.  The recombinant vector of claim 20, wherein the recombinant vector further comprises a gene encoding SEQ ID NO: 20.

In claim 32, at line 2, “an autoimmune-enhancing (self-adjuvanting)” has been deleted and --self-adjuvanting-- inserted therefor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648